DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 4/8/21.  These drawings are accepted. All previous objections to the drawings are withdrawn.

Specification
The amended specification is accepted.

Response to Arguments
All rejections are withdrawn in light of applicant’s amendments.

Allowable Subject Matter
Claims 1-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims describe storage apparatuses for storing radioactive source and a methods of using such an apparatus. The prior art teaches similar devices, see e.g. US 2019/0313792. The instant claims’ recitations with respect to tethering the device to a mobile structure (claims 1, 12, 13) combined with limitations regarding a removable and selectively .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881